Citation Nr: 0909211	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-25 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to September 
1964, including service in the Canal Zone in Panama.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran failed to appear for a VA Central Office hearing, 
and has not provided an explanation for his absence or 
requested to reschedule the hearing.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

Chairman's Memorandum 01-06-24, dated in September 2006, 
directed that the processing of claims for compensation based 
on exposure to herbicides affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 256 (2006), be temporarily 
stayed pending an appeal of that decision.  Specifically, the 
stay was applicable in those cases where a claim for service 
connection, was based on exposure to herbicides (Agent 
Orange) and the only evidence of exposure was the receipt of 
the Vietnam Service Medal (VSM) or service on a vessel off 
the shore of Vietnam.  While the Veteran in this case does 
not assert that he served in Vietnam, the Board wrote to him 
in February 2008 to inform him of this temporary stay, 
pending a resolution of the Haas appeal.

The stay on processing these claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the 
United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Federal 
Circuit reversed the Court's holding regarding the validity 
of 38 C.F.R. § 3.307(a)(6)(iii).


FINDING OF FACT

1.  The veteran is not presumed to have been exposed to Agent 
Orange.

2.  There is no probative evidence showing that the veteran 
was personally exposed to Agent Orange during his service in 
Panama.

3.  There is no competent medical evidence linking the 
Veteran's type II diabetes mellitus to service, including in 
incident thereof.  


CONCLUSION OF LAW

The criteria for a grant of service connection for type II 
diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim, as it was in this 
case in July 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F. 3d 881 (2007).

In July 2005, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter also informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the pre-decisional July 
2005 letter provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an August 2006 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, including 
his service treatment records (STRs) and VA treatment 
records.  The Veteran and his representative have not 
identified any other pertinent evidence not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A post-decisional March 2006 letter informs the Veteran that 
a downstream disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Veteran was given an 
opportunity to respond to this letter and in an August 2006 
SOC, his claims were readjudicated.  Therefore, there is no 
prejudice to the Veteran.  

The Board notes that an etiological opinion has not been 
obtained for the Veteran's type II diabetes mellitus.  The 
Board finds that the evidence, discussed below, indicates 
that he is not entitled to presumptive service connection for 
type II diabetes, and did not receive treatment for it during 
service.  Moreover, there is no competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case because there is no 
indication that the disability may be associated with his 
period of military service.  

Service Connection Claim 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in relative 
balance with the negative evidence.  It is only when the 
weight of the evidence is against the Veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran has a diagnosis of type II 
diabetes mellitus.  Therefore, he has a disability for VA 
purposes.  

The Veteran asserts that his type II diabetes mellitus was 
caused by exposure to herbicides.  A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  Generally, service in the Republic of Vietnam is 
interpreted as requiring service on the landmass of Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  However, VA 
has interpreted its regulations to also mean that a Veteran 
who served in the inland waterways (i.e., a river) also 
served in the Republic of Vietnam.  66 Fed. Reg. 23, 166 (May 
8, 2001) (final rule); 69 Fed. Reg. 44, 614, 44,620 (July 27, 
2004) (proposed rule).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. 
§ 3.307(a)(6).  Type II diabetes mellitus is a disease that 
has been associated with herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Veteran asserts that he is entitled to service connection 
for type II diabetes mellitus, as a result of herbicide 
exposure while stationed in the Canal Zone in the Republic of 
Panama.  The Veteran did not have service in the Republic of 
Vietnam, and he does not assert that he served in Vietnam.  
Therefore, the Veteran is not entitled to presumptive service 
connection for diabetes as secondary to herbicide exposure.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

His service treatment records (STRs) show that he served in 
the Republic of Panama at Forts Kobbe, Gulick, Davis, and 
Clayton.  In support of his claim, the Veteran submitted two 
articles about the use of Agent Orange in Panama.  First, a 
November 1999 article entitled "Agent Orange Affects 
Soldiers' Health," from the publication Panama Update 
Archives.  The article states that the U.S. conducted 
military tests with Agent Orange in Panama in the late 1960s, 
according to a former military official and some Veterans who 
now suffer from Agent Orange-related disease.  The second 
article, entitled "PANNA: News Note: Agent Orange in 
Panama," states that the VA acknowledged that use of Agent 
Orange in Panama contributed to the deaths of at least three 
soldiers, and that "several hundred drums" of Agent Orange 
were shipped to Panama in the late 1960s. 

Although these articles discuss the use of Agent Orange in 
Panama, the salient issue in this case is whether the Veteran 
was personally exposed to herbicides while in service in 
Panama.  The articles submitted by the Veteran are not 
sufficient evidence indicating that he was in fact exposed to 
Agent Orange or other herbicide agents while serving in the 
canal zone.  The record shows that in July 2005, the RO 
attempted to verify whether the Veteran was exposed to 
herbicides and received a negative response from the National 
Personnel Records Center.  Specifically, the NPRC stated that 
there were no records of any exposure to herbicides.

While the Veteran has submitted articles that suggest that 
Agent Orange was used in testing in Panama during the period 
of time he was stationed there, this evidence does not show 
that the claimant was in fact personally exposed to Agent 
Orange in Panama between 1962 and 1964.  Additionally, the 
Veteran has submitted not submitted corroborating evidence 
showing that he was personally exposed to Agent Orange.  The 
evidence submitted in support of his claim provides only 
support that Agent Orange was used at times in Panama.  VA 
has not established a presumption of exposure to Agent Orange 
exposure in Panama.  As such, the Board cannot presume that 
the Veteran's presence in Panama is enough to conclude that 
he was exposed to Agent Orange.  As a result, service 
connection for type II diabetes based upon exposure to 
herbicides cannot be granted.

Service connection for type II diabetes mellitus cannot be 
granted on a direct basis.  The Veteran's STRs do not show 
any diagnosis of or treatment for type II diabetes mellitus 
in service.  The Veteran was diagnosed with type II diabetes 
mellitus in October 2000, over 30 years after he left the 
military.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  There is no medical evidence of 
record that provides a link between his type II diabetes 
mellitus and his period of military service.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt provision does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Service connection for type II 
diabetes mellitus is denied.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


